Citation Nr: 0114297	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-14 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from August 1970 to December 
1972.  He died in April 1999.  The appellant is the veteran's 
daughter. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  The veteran died in April 1999.  He is survived by a 
spouse.

3.  The appellant was born in December 1980.  The veteran's 
surviving spouse is the appellant's natural parent. 

4.  The evidence shows that the appellant lived with the 
surviving spouse for periods both before and after she 
reached age 18.  

5.  There is no evidence of record establishing that the 
surviving spouse has been divested of legal custody of the 
appellant.   



CONCLUSION OF LAW

Entitlement to improved death pension benefits is not 
established.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1541, 1542 
(West 1991); 38 C.F.R. §§ 3.3, 3.24, 3.57 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, in the 
January 2000 letter, June 2000 statement of the case, and 
January 2001 supplemental statement of the case, the RO 
apprised the appellant and her representative of the 
requirements for substantiating her claim.  To the extent 
that the decision is predicated on legal rather than 
evidentiary grounds, the Board finds no reasonable basis for 
providing additional assistance with the development of the 
appellant's claim.  Finally, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Factual Background

The veteran died in April 1999.  The death certificate 
indicated that he was survived by a spouse, B.  

The appellant submitted a claim for improved death pension 
benefits in November 1999.  She provided an address in 
Chinle.  The claim form indicated that the veteran had been 
survived by a spouse who lived continuously with the veteran 
through the date of his death.  In support of her claim, the 
appellant included a copy of her birth certificate, showing a 
birth date in December 1980.  The birth certificate also 
confirmed that the veteran's surviving spouse, B., was the 
appellant's natural parent.  

The appellant also submitted a Social Security award letter 
dated in July 1999 that indicated that she was a full-time 
high school student through May 1999.  A June 1999 letter 
revealed that she was accepted to attend college beginning in 
August 1999.  Both letters were addressed to the appellant at 
a post office box in Lukachukai.  

In her February 2000 notice of disagreement and July 2000 
substantive appeal, the appellant contended that she was 
emancipated from her mother and not under her legal custody 
or parental control.  In a July 2000 statement, the 
appellant's mother indicated that the appellant was not in 
her custody.  The appellant was attending college and living 
outside of her household.  The address provided on the 
surviving spouse's statement was the post office box in 
Lukachukai at which the appellant previously received 
correspondence.      


Analysis

Improved death pension benefits are generally payable to a 
veteran's surviving spouse or child for the veteran's non-
service connected death if the veteran had qualifying 
service, was receiving or was entitled to receive service-
connected disability compensation based on qualifying 
service, and the surviving spouse or child meets income and 
net worth requirements.  38 U.S.C.A. §§ 1541, 1542 (West 
1991); 38 C.F.R. § 3.3(b)(4).

A "child" is an unmarried person who is a legitimate child 
of the veteran and who is under 18 years of age, who became 
permanently incapable of self-support before reaching 18 
years of age, or after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution.  38 C.F.R. § 3.57(a).  

A child in the custody of a surviving spouse who has basic 
eligibility to receive improved pension does not have 
separate entitlement.  38 U.S.C.A. § 1542; 38 C.F.R. § 
3.24(a).  Basic eligibility to receive improved pension means 
that the surviving spouse is in receipt of improved pension 
or could become entitled to receive improved pension except 
for the amount of the surviving spouse's countable annual 
income or the size of the surviving spouse's estate.  
38 C.F.R. § 3.24(a).      

For purposes of determining entitlement to improved death 
pension benefits, custody of a child rests with the surviving 
spouse of a veteran or a person legally responsible for the 
child's support if that person has the legal right to 
exercise parental control and responsibility for the welfare 
and care of the child.  38 C.F.R. 
§ 3.57(d)(1).  A child of the veteran residing with the 
surviving spouse shall be presumed to be in the custody of 
that individual. Id.  Where the surviving spouse has not been 
divested of legal custody, but the child is not residing with 
that individual, the child shall be considered in the custody 
of the individual for purposes of VA benefits. Id.   

A person is legally responsible for a child's support if that 
person is under a legally imposed support obligation or is 
the natural parent who has not been divested of legal 
custody.  38 C.F.R. § 3.57(d)(2).  A person having custody of 
a child prior to the time the child attains age 18 shall be 
considered to retain custody of the child for periods on and 
after the child's 18th birthday, unless the person is 
divested of legal custody.  38 C.F.R. § 3.57(d)(3).  This 
rule applies without regard to when a child reaches the age 
of majority under applicable state law. Id.    

Reviewing the evidence of record in this case, it is clear 
that the veteran is survived by a spouse who is the 
appellant's natural parent.  Although she does not now live 
with the surviving spouse, it is also clear that the 
appellant did reside with the surviving spouse until about 
August 1999, when she began attending college.  Thus, the 
appellant lived with the surviving spouse for periods both 
before and after she reached age 18.  Moreover, despite 
statements from the appellant and B., there is no evidence of 
record establishing that the surviving spouse has been 
divested of legal custody.  Accordingly, for purposes of 
determining entitlement to improved death pension benefits, 
the appellant is still considered to be in the custody of the 
surviving spouse.  38 C.F.R. § 3.57(d)(1) and (3).  

As discussed above, a child in the custody of a surviving 
spouse who has basic eligibility to receive improved pension 
is not separately entitled to benefits.  38 U.S.C.A. § 1542; 
38 C.F.R. § 3.24(a).  In this case, there has been no showing 
that the surviving spouse is not basically eligible for 
improved death pension benefits.  38 C.F.R. § 3.24(a).  
Therefore, the appellant's claim lacks legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  Accordingly, the Board finds that the appellant's 
entitlement to improved death pension benefits is not 
established.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1541, 
1542; 38 C.F.R. §§ 3.3, 3.24, 3.57.  


ORDER

Entitlement to improved death pension benefits is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

